                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


JABARILUCKETT,

             Plaintiff,

                                                     CV 119-090


JOHNNY RABURN,Mayor of Wrens, and
JACK HANCOCK,Officer,

             Defendants.



                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 8.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs claims regarding the July 17, 2017 incident in

Jefferson County Jail for failure to state a claim, DISMISSES Plaintiffs claims against

Mayor Rabum for failure to state a claim, and DISMISSES Mayor Rabum from the case.

       SO ORDERED this ^^"^^dav of August,2019, at Augusta, Georgia.


                                        J. RAMaAC HALK,CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SeUlTIERN DISTRICT OF GEORGIA
